Citation Nr: 0029261	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  00-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed seizure 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1949 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the RO.  



REMAND

In June 2000, the veteran, through his representative, 
submitted a statement requesting a personal hearing before a 
Hearing Officer at the RO.  

The RO subsequently scheduled the veteran for a hearing at 
the local office to take place on October 3, 2000; however, 
the veteran failed to report for the hearing.  

In a statement dated in October 2000, the veteran, through 
his representative, requested that his hearing at the local 
office be rescheduled, as he had never received notification 
of the date and time of the previously scheduled hearing.  

The law provides that a veteran may request a hearing and the 
hearing shall be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000).  Therefore, the RO should undertake 
appropriate development in this regard.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing before a 
Hearing Officer at the local office.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

